 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   JESSE RAMIREZ,                                       Case No. 1:18-cv-01322-SAB

12                  Plaintiff,                            ORDER RE STIPULATION FOR
                                                          EXTENSION OF TIME TO FILE
13           v.                                           CONFIDENTIAL LETTER BRIEF

14   COMMISSIONER OF SOCIAL SECURITY,                     (ECF No. 11)

15                  Defendant.

16

17          On March 11, 2019, the parties filed a joint stipulation extending the time for Plaintiff to

18 serve a confidential letter brief. (ECF No. 11.)

19          Pursuant to the stipulation, IT IS HEREBY ORDERED that:

20          1.     Plaintiff’s confidential letter brief shall be served on or before March 14, 2019;

21          2.     Defendant’s confidential letter brief shall be served on or before April 18, 2019;

22          3.     If the parties stipulate to a remand to the Commissioner, the stipulation shall be

23                 filed on or before May 3, 2019;

24          4.     If the parties do not agree to a remand, Plaintiff’s opening brief shall be filed on

25                 or before May 20, 2019;

26          5.     Defendant’s responsive brief shall be filed on or before June 19, 2019; and

27 ///

28 ///


                                                      1
 1          6.      Plaintiff’s reply, if any, shall be filed on or before July 5, 2019.

 2
     IT IS SO ORDERED.
 3

 4 Dated:        March 11, 2019
                                                           UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                       2
